Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian K. Hancock appeals the district court’s order denying his motion to compel the Government to file a Fed.R.Crim.P. 35(b) motion for a reduction in sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hancock, No. 4:07-cr-00644-TLW-1 (D.S.C. Apr. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.